     Case 2:19-cv-00826-JAM-EFB Document 3 Filed 08/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TWYLLA TAUTAU,                                      No. 2:19-cv-826-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    LOS ANGELES POLICE
      DEPARTMENT, LOS ANGELES
15    DISTRICT ATTORNEY’S OFFICE,
      PENTECOSTAL ASSEMBLIES OF THE
16    WORLD,
17                        Defendants.
18

19           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 Her

20   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

21   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

22           Determining that plaintiff may proceed in forma pauperis does not complete the required

23   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

26   below, plaintiff’s complaint must be dismissed for failure to state a claim.

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-00826-JAM-EFB Document 3 Filed 08/06/20 Page 2 of 4

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Here, the complaint’s limited allegations are insufficient to state a claim. Plaintiff asserts
21   that she “recently acquired a large gathering of the opposite (sex) persuasion.” ECF No. 1 at 6.
22   She claims she has been videotaped, harassed, and followed, and that she has had to go into
23   hiding because she and her family are in grave danger. Id. She also alleges that she recently
24   learned that she is “under federal investigation and an indictment,” but she has yet to receive any
25   documents relating to criminal charges. Id.
26           The complaint does not identify any specific cause of action, nor does it identify the
27   specific statute or constitutional provision the defendants purportedly violated. Indeed, the
28   complaint is devoid of any allegations concerning the three named defendants: the Los Angeles
                                                          2
     Case 2:19-cv-00826-JAM-EFB Document 3 Filed 08/06/20 Page 3 of 4

 1   Police Department, the Los Angeles District Attorney’s Office, and the Pentecostal Assemblies of
 2   the World. Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. See
 3   Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984) (a complaint must give
 4   fair notice and state the elements of the claim plainly and succinctly).
 5          Plaintiff is granted leave to amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27
 6   (9th Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to
 7   correct any deficiency in their complaints). Any amended complaint must allege a cognizable
 8   legal theory against a proper defendant and sufficient facts in support of that cognizable legal
 9   theory. Should plaintiff choose to file an amended complaint, the amended complaint shall
10   clearly set forth the allegations against each defendant and shall specify a basis for this court’s
11   subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered
12   paragraphs, each limited as far as practicable to a single set of circumstances,” as required by
13   Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line
14   numbers in the left margin, as required by Eastern District of California Local Rules 130(b) and
15   130(c). Any amended complaint shall also use clear headings to delineate each claim alleged and
16   against which defendant or defendants the claim is alleged, as required by Rule 10(b), and must
17   plead clear facts that support each claim under each header.
18          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
19   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
20   complete in itself. This is because, as a general rule, an amended complaint supersedes the
21   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
22   plaintiff files an amended complaint, the original no longer serves any function in the case.
23   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
24   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
25   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
26   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
27   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
28   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
                                                        3
      Case 2:19-cv-00826-JAM-EFB Document 3 Filed 08/06/20 Page 4 of 4

 1   III.   Conclusion
 2          Accordingly, it is hereby ORDERED that:
 3          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 4          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 5          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 6   complaint. The amended complaint must bear the docket number assigned to this case and must
 7   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 8   accordance with this order will result in a recommendation this action be dismissed.
 9   DATED: August 6, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
